Citation Nr: 1608815	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in July 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The preponderance of the evidences shows that the Veteran's service-connected disabilities do not preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, VCAA notice letters were sent to the Veteran in October 2009 and December 2014.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in November 2011 and supplementary statements of the case (SSOC) in October 2012 and April 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his employability in September 2012 and March 2015.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for a TDIU.  The Veteran was assisted at the hearing by an accredited representative from the Missouri Veterans Commission.  The representative and the VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's service-connected disabilities and how they affected his employment.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a TDIU.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in July 2014.  The Board specifically instructed the RO to provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to a TDIU, obtain all VA treatment records for the Veteran's service-connected disabilities, schedule the Veteran for an examination to assess his employability, and to readjudicate the claim on appeal.  Subsequently, the Veteran was sent a Duty to Assist letter in December 2014, all outstanding VA records were obtained and associated with the claims folder, and the Veteran was afforded an examination to evaluate his employability in March 2015.  Thereafter, the Veteran's claim was readjudicated in an April 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria and Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for coronary artery disease associated with diabetes mellitus type II, to include erectile dysfunction and mild cataracts, rated as 60 percent disabling; diabetes mellitus type II, to include erectile dysfunction and mild cataracts, rated as 20 percent disabling; peripheral neuropathy, right upper extremity, associated with diabetes mellitus type II, erectile dysfunction, and mild cataracts, rated as 20 percent disabling; peripheral neuropathy, left upper extremity, associated with diabetes mellitus type II, erectile dysfunction, and mild cataracts, rated as 20 percent disabling; diabetic peripheral neuropathy, right lower extremity associated with diabetes mellitus type II, to include erectile dysfunction and mild cataracts, rated as 20 percent disabling; diabetic peripheral neuropathy, left lower extremity associated with diabetes mellitus type II, to include erectile dysfunction and mild cataracts, rated as 20 percent disabling; and scar, dorsum, right hand, rated as noncompensable, for a total disability rating of 90 percent, effective March 10, 2015.  The Veteran meets the schedular criteria for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The question that remains, however, is whether his service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a June 2012 Compensation and Pension (C&P) examination report, the VA examiner opined that the Veteran's peripheral neuropathy would not impact his ability to work.

In a September 2012 C&P examination report, the Veteran was diagnosed with coronary artery disease.  The examiner noted that continuous medication was required for control of the Veteran's heart condition and the Veteran took Atenelol-25 and ASA-81.  There was no history of a myocardial infarction, congestive heart failure, cardiac arrhythmia, or a heart valve condition.  The rhythm of the Veteran's heart rate was regular.  Interview-based METs test revealed a METs of less than 3-5, which has been found to be consistent with activities such as light yard work, mowing the lawn, and brisk walking.  The VA examiner opined that the Veteran's heart condition would not impact his ability to work.  The rationale was that the Veteran accurately described 5 METs of activity, reporting that he was able to walk and do yard work at a slow place.  The examiner noted that the Veteran's current described activity level had no detrimental effect on sedentary employability and that the Veteran would be able to perform light physical duties.  

In the September 2012 C&P examination report, the Veteran was diagnosed with diabetes mellitus type II.  He had a restricted diet and was prescribed oral hypoglycemic agents.  The Veteran did not require regulation of activities as part of the medical management of his diabetes.  The Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemic reactions.  He had zero episodes requiring hospitalization over the past 12 months.  The Veteran had no progressive unintentional weight loss attributable to his diabetes and no progressive loss of strength.  The Veteran had complications of diabetic peripheral neuropathy.  The VA examiner opined that the Veteran's diabetes mellitus type II would have no impact on his ability to work.  The examiner noted that the Veteran's diabetes was under control and had no detrimental effect on employability, active or sedentary.

In the September 2012 C&P examination report, the Veteran' was also diagnosed with diabetic sensory neuropathy in his right and left lower extremities.  The examiner noted that there was no upper extremity peripheral neuropathy or motor involvement and there had been no subjective changes since the last C&P examination report in June 2012.  The Veteran had no constant pain in either of his upper or lower extremities, no intermittent pain, no paresthesias and/or dysesthesias in his upper extremities, but had mild in his right and left lower extremities, and no numbness in his upper extremities, but mild numbness in his right and left lower extremities.  The Veteran had no muscle atrophy or trophic changes.  The Veteran had mild incomplete paralysis of the sciatic and femoral nerves in both his right and left lower extremities.  The VA examiner opined that the Veteran's diabetic peripheral neuropathy of the right and left lower extremities would have no impact on his ability to work.  The rational provided was that his bilateral mild peripheral neuropathy of the lower extremities had no detrimental effect on the Veteran's employability, either active or sedentary.

Finally, in the September 2012 C&P examination report, the Veteran was diagnosed with a scar, located on the dorsum of his right hand.  The scare was neither painful nor unstable and was not due to burns.  It was linear and measured 1x0.25 cm.  The examiner reported that the Veteran's dorsum scar on his right hand would result in no limitation of function and would have no impact on his ability to work.  The examiner noted that the Veteran's right hand scar had no detrimental effect on employability, either active or sedentary.

In a February 2015 C&P examination report, the VA examiner reported that the Veteran's eye condition had no impact on his ability to work.

In a March 2015 C&P examination report, the Veteran was diagnosed with arteriosclerotic heart disease.  The examiner noted that the Veteran was currently evaluated as 60 percent disabled for ischemic heart disease.  The Veteran denied further chest pain.  The Veteran required continuous medication for control of his heart condition that consisted of Atenolol 25 mg daily, Simvastatin 50 mg daily, and ASA 81 mg daily.  The Veteran had no history of myocardial infarction, congestive heart failure, cardiac arrhythmia, and had no heart valve conditions.  The Veteran's heart rhythm was regular.  There was no evidence of cardiac hypertrophy or dilatation.  The Veteran's METs level was 6.7, due solely to his heart condition.  The Veteran stated that his heart condition impacted his ability to work because it impacted his energy levels.

The VA examiner noted that the Veteran was employed at General Motors (GM) for 38 years and worked on the line as a paint mixer, paint sprayer, and his last job was driving a van to the train to scan products as they were unloaded by others.  The Veteran voluntarily retired in 2008 because his job was being modified.  The Veteran has a GED with vocational training from GM to include fire training and ER response.  The VA examiner opined that it was less likely than not that the Veteran's heart condition would render him unemployable.  The rationale was that the Veteran had a completely normal Echocardiogram in August 2013 with normal EF 60-65%.  Additionally, on his most recent stress test in December 2012, there was no evidence of myocardial ischemia with peak METs of 6.7.  The Veteran himself denied any further chest pain or symptoms which led to the PCI of one vessel in 2005.  

In the March 2015 C&P examination report, the Veteran was diagnosed with diabetes mellitus type II.  His treatment consisted of a restricted diet and prescribed oral hypoglycemic agents.  He did not require regulation of activities as part of the medical management of his diabetes.  The Veteran visited his diabetic care provided twice per month for episodes of ketoacidosis and hypoglycemia.  Over the past 12 months, he had never been hospitalized for episodes of ketoacidosis or hypoglycemia.  The Veteran had no progressive unintentional weight loss or loss of strength attributable to his diabetes.  The examiner noted that the Veteran had diabetic peripheral neuropathy.  The Veteran reported that his diabetes impacted his employability by increasing his fatigue.  He also noted that he had to eat at certain times to avoid his blood sugar dropping.

However, the VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus type II would render him unemployable.  The examiner noted that the Veteran's diabetes was well controlled by his diet and medication.  He had never had any episodes of hospitalization for excessively low or high blood sugar.  The examiner further noted that the Veteran's problem list also indicated that he had positive microalbumin, however the Veteran has never been diagnosed with nephropathy.  Even if he was, the examiner noted that this would not impact his employability.  

In the March 2015 C&P examination report, the Veteran was also diagnosed with diabetic peripheral neuropathy.  He had no constant or intermittent pain in his upper or lower extremities, but had mild paresthesias and/or dysesthesias and numbness in his right and left upper extremities and right and left lower extremities.  The Veteran had no muscle atrophy but had trophic changes consisting of very dry shiny skin with absent extremity hair.  The Veteran had mild incomplete paralysis in his right and left radial nerves, but no paralysis in his median and ulnar nerves.  The Veteran had mild incomplete paralysis in his right and left sciatic nerves and no paralysis in his femoral nerves.  The examiner noted that the Veteran had a Vitamin B deficiency which may have caused numbness and tingling in his extremities.  

The VA examiner opined that the Veteran's bilateral upper and lower diabetic peripheral neuropathy would have no impact on his ability to work.  Additionally, the examiner reported that it was less likely than not that his peripheral neuropathy would render the Veteran unemployable.  The rationale was that the Veteran's peripheral neuropathy was mild and he denied any pain.  Also during the examination, the Veteran denied any impact on his ability to work.

Finally, in the March 2015 C&P examination report, the Veteran was diagnosed with a scar on his right hand.  The VA examiner noted that the Veteran's scar was unchanged since his last C&P examination and was difficult to see.  The Veteran had no other scars.  His right hand scar was neither painful nor unstable and was not due to burns.  The length of the linear scar measured 2 cm.  The examiner opined that the Veteran's scar would have no impact on his ability to work.  The examiner also opined that it was less likely than not that the Veteran's right hand scar would render him unemployable.  The rationale was that the scar was barely visible and caused no functional loss of the hand.  

Based upon the evidence of record, the Board finds the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  

In the June 2012 C&P examination report, the examiner reported that the Veteran's peripheral neuropathy would not preclude him from working.  In the September 2012 C&P examination report, the examiner noted that the Veteran's heart condition, to include coronary artery disease, diabetes mellitus type II, diabetic peripheral neuropathy of the right and left lower extremities, and his right hand dorsum scar would have no impact on his ability to work.  In the February 2015 C&P examination report, the VA examiner reported that the Veteran's eye condition had no impact on his ability to work.  In the March 2015 C&P examination reports, the VA examiner opined that the Veteran's heart condition, to include coronary artery disease and ischemic heart disease, diabetes mellitus type II, diabetic peripheral neuropathy of the right and left upper and lower extremities, and the right hand dorsum scar would have no impact on his ability to work.  The Board notes that the Veteran voluntarily retired from his job in 2008, after working for 38 years at GM.  


As noted above, substantially gainful employment is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."  Faust v. West, 13 Vet. App. 342 (2000).  

The Board acknowledges that the Veteran is competent to report the observable symptoms of his service-connected disabilities that that he experienced, such as any pain, functional impairment, or decreased energy levels.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a matter, such as whether he was capable of substantial gainful employment.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's service-connected disabilities.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  

Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board finds that greater probative weight should be accorded the objective clinical findings of the June 2012, September 2012, February 2015, and March 2015 C&P examination reports that do not show a level of disability associated with the Veteran's service-connected disabilities that would prevent him from obtaining and maintaining substantial gainful employment.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014).  Therefore, the claim of entitlement to a TDIU must be denied.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


